Citation Nr: 1001146	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1946 to 
February 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In March 2009, the Board remanded the Veteran's claim for 
additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Bilateral hearing loss did not manifest in service, 
sensorineural hearing loss did not manifest to a compensable 
degree within one year after separation from service, and 
bilateral hearing loss has not been shown to be causally or 
etiologically related to the Veteran's period of active 
military service.


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service, nor may sensorineural hearing loss 
be presumed to have been incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a March 2006 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By a second March 2006 
notice letter, the RO provided the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the initial March 2006 notice 
letter satisfies the statutory and regulatory requirement 
that VA notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the RO notified the Veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letter requested the Veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disability.  Consequently, a remand of this 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The RO attempted to obtain the Veteran's 
service treatment records (STRs) from the National Personnel 
Records Center (NPRC).  However, the NPRC informed the RO 
that the STRs were unavailable because they were likely 
destroyed by fire.  Further efforts to obtain the Veteran's 
STRs would be futile.  See 38 C.F.R. § 3.159(c)(2).  The 
Veteran identified the St. Louis VA Medical Center (VAMC), 
Bi-State Medical Consultants, Metro Imaging, St. Joseph 
Health Center, Missouri Baptist Medical Center, Washington 
University Medical Center, and Internal Medicine Consultants 
as treatment providers.  Available records from those 
facilities were obtained.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

Additionally, pursuant to the Board's March 2009 remand, the 
Veteran was afforded a VA examination in April 2009, the 
report of which is of record.  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Veteran's representative 
argues in a December 2009 statement that the April 2009 
examination was inadequate; however, as discussed in more 
detail below, the Board finds that the VA opinion obtained in 
this case is sufficient as it is predicated on consideration 
of the private and VA medical records in the Veteran's claims 
file, as well as examination findings.  It considers the 
statements of the Veteran, and provides a rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Analysis

The Veteran contends that service connection is warranted for 
bilateral hearing loss.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

As noted above, the Veteran's STRs are missing and are likely 
destroyed.  The Board notes that VA has heightened duties 
when the Veteran's medical records have been destroyed.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the 
case law does not establish a heightened benefit-of-the-doubt 
standard, only a heightened duty of the Board to consider 
applicability of the benefit-of-the-doubt doctrine, to assist 
the claimant in developing the claim, and to explain its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The Veteran's contentions regarding his hearing loss are 
often conflicting.  The earliest medical evidence of hearing 
loss is an October 2000 treatment record from Bi-State 
Medical Consultants that includes "decreased hearing left 
ear" in a list of current diagnoses.  Nonetheless, in 
several statements, the Veteran contends that his hearing 
loss began while he was in service.  However, a June 2002 
treatment record from Bi-State Medical Consultants indicates 
that the Veteran suffered a left subcortical stroke and 
attributed the Veteran's hearing loss to that event.  In 
October 2001 and December 2002 statements, the Veteran 
contends that he sought treatment for hearing loss at Camp 
Stoneman and the Presidio while in service-the Veteran 
states that his hearing loss was "serious enough to 
mention."  However, as discussed in more detail below, at 
the April 2009 examination, the Veteran informed the examiner 
that he did not report any hearing loss while in service.  In 
February 2004, October 2006, and March 2009 statements, the 
Veteran and his representative attribute his hearing loss to 
acoustic trauma suffered while training with artillery, 30 
and 50 caliber machine guns, bazookas, and 30.06 M-1 rifles.  
However, in February 2006 and April 2008 statements, the 
Veteran and his representative attribute his hearing loss to 
an injury sustained while playing football while in active 
military service-the April 2008 statement states that the 
Veteran "is not claiming his hearing loss was related to his 
MOS, but instead to an injury he suffered while playing 
football."  In an attempt to obtain a clear picture of the 
Veteran's history, claims, and contentions, the Board's 
March 2009 remand instructed that the examiner "take a 
detailed history from the Veteran."  The Veteran was sent a 
copy of the remand instructions in March 2009 and, therefore, 
was on notice as to the importance of providing the examiner 
with complete information and evidence regarding his claim.

In April 2009, the Veteran was afforded a VA examination in 
connection with this claim, pursuant to the Board's March 
2009 remand.  The examiner reviewed the claims file and 
examined the Veteran.  At the examination, the Veteran 
complained of hearing loss that causes difficulty 
understanding in all listening situations.  The Veteran 
reported a minimal history of unprotected exposure to 
hazardous military noise and no significant civilian noise 
exposure.  The examiner diagnosed the Veteran with moderate 
to profound sensorineural hearing loss in the right ear and 
severe sensorineural hearing loss in the left ear and opined 
that the Veteran's hearing loss was less likely than not 
related to his period of active military service.  The 
examiner reasoned:

The C-file contained minimal data on 
which to base an opinion.  Therefore this 
examiner bases the opinion on the 
testimonial part of the evaluation. . . .  
[At] today's [examination] he stated that 
he first noticed a loss of hearing while 
in the military but didn't want to report 
it since he thought it would lengthen the 
date of his discharge.  He offered no 
nexus for his loss however and reported 
that he was stationed Stateside in charge 
of Officer's Quarters which in this 
examiner's opinion does not appear noise 
hazardous.  Military acoustic trauma 
after Basic Training appears unlikely.  
Current research does not support the 
concept of delayed onset of hearing loss.  
Therefore any increased loss of hearing 
after discharge is more than likely to be 
due to other factors.

The Board finds that the April 2009 examiner provided a well-
reasoned opinion, supported by the evidence of record, in 
which he did not attribute the Veteran's hearing loss to his 
period of active military service.  Thus, without competent 
medical evidence attributing the Veteran's bilateral hearing 
loss to his active military service, service connection is 
not warranted.  See 38 C.F.R. § 3.304.

In a December 2009 statement, the Veteran's representative 
argues that the April 2009 examination report is inadequate 
because the examiner did not take a detailed history from the 
Veteran and, therefore, did not provide an opinion regarding 
any link between the Veteran's current hearing loss and an 
in-service football injury.  As noted above, the Veteran was 
on notice as to the importance of providing the examiner with 
complete information and evidence regarding his claim; 
however, at the April 2009 examination, the Veteran did not 
report an in-service football injury.  The examiner states 
that his opinion is based on the "testimonial part of the 
evaluation" and there is no evidence to suggest that the 
history taken by the examiner was in any way deficient.  
Because the history reported by the Veteran at the April 2009 
examination was for clinical examination purposes, the Board 
finds that the statements of the Veteran at the examination 
are of more probative value than prior statements made 
directly to VA.  Thus, the Veteran's failure to inform the 
examiner of any in-service football injury is taken to 
indicate that the Veteran has abandoned that theory of his 
claim.  At the very least, the Veteran's inconsistent 
statements weaken his credibility as a historian of events of 
more than 60 years ago.  The Board accords the most weight to 
the statements the Veteran provided to the April 2009 
examiner during the examination scheduled to establish the 
etiology of the Veteran's claimed hearing loss.  As noted 
above, the Veteran was notified as to the purpose of the 
examination in the Board's March 2009 remand instructions.

Additionally, in a December 2009 statement, the Veteran's 
representative argues that the current medical literature 
does support the concept of delayed onset of hearing loss.  
Other than the Veteran's conflicting statements, there is no 
competent evidence of in-service acoustic trauma, injury, or 
disease, therefore, there is no basis for the theory of 
delayed onset hearing loss.  The April 2009 examiner found no 
significant in-service noise exposure, injury, or disease to 
which the Veteran's current hearing loss could be attributed.  
Although he did not speculate as to the true origin of the 
Veteran's hearing loss, the examiner clearly attributed the 
Veteran's hearing loss to non-military factors.

In a March 2006 statement, the Veteran's sister relates that 
she observed the Veteran experiencing difficulty hearing the 
radio after service-a problem that the Veteran did not 
exhibit prior to service.  The Veteran's sister is competent 
to testify as to that which she personally observed.  See 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the 
Veteran's sister, as a layperson, without the appropriate 
medical training or expertise, is not competent to provide a 
probative opinion on a medical matter such as the diagnosis 
or etiology of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that there is no objective evidence that the 
Veteran's claimed disability manifested to a compensable 
degree within one year of the Veteran's separation from 
military service.  A review of the Veteran's post-service 
medical treatment records reveals that the earliest evidence 
of hearing loss is an October 2000 record from Bi-State 
Medical Consultants that indicates decreased hearing in the 
Veteran's left ear.  This record was created more than 52 
years after the Veteran's separation from active military 
service.  Thus, service connection is not warranted on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
While the Board does not doubt the sincerity of the Veteran's 
belief that his hearing loss is attributable to his period of 
active military service, as a layperson, without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the diagnosis or etiology of a current disability.  
See Espiritu, 2 Vet. App. at 494.  The VA examiner clearly 
took into account the Veteran's complaints and contentions 
and arrived at medical conclusions contrary to the claims.  
The Board relies on the examiner's opinion as it is based on 
a review of the evidence and the Veteran's assertions and 
because of his expertise.

For the foregoing reasons, the Board finds that the claim of 
service connection for bilateral hearing loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


